Case: 6:17-cr-00036-CHB-HAI Doc #: 203 Filed: 06/17/20 Page: 1 of 3 - Page ID#: 3826




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                             SOUTHERN DIVISION AT LONDON
                                    CASE # 6:17-CR-36

 UNITED STATES OF AMERICA                                                              PLAINTIFF

 v.                                    REPONSE AND STATUS UPDATE

 RODNEY SCOTT PHELPS                                                                 DEFENDANT




        Comes now CJA counsel for the Defendant, Rodney Scott Phelps, and herewith responds

 to the motion of the United States to revoke his terms and conditions of release and further to

 provide a status update.

        As the Court is aware at the literal last moment counsel for the Defendant was instructed

 to request a continuance of the sentencing to enable counsel to properly and effectively represent

 the interest of the Defendant in a untimely manner prior to him being sentenced.

        The Court out of an absolute abundance of courtesy and caution did continue the case

 with the provision that it would not be continued again.

        As promised, the United States has moved to revoke the conditions of his release and

 while the United States’ position is certainly understandable, the Defendant’s incarceration at

 this time would in fact make communication even more difficult as no current jail is allowing

 face to face meetings between attorney and client and the Defendant, at counsel’s demand, set up

 and had a lengthy office conference both to go over the Defendant’s concerns, and to prepare

 objections to the Presentence Investigation Report as should have occurred months ago.




                                                  1
Case: 6:17-cr-00036-CHB-HAI Doc #: 203 Filed: 06/17/20 Page: 2 of 3 - Page ID#: 3827




        Counsel recognizes the frustration of the United States but believes that revocation in this

 instance is not the appropriate remedy. Counsel is well aware that in fashioning a sentence

 which is sufficient but not greater than necessary to achieve the 3553(A) Sentencing objectives

 that the Court will consider both the nature and circumstances of the offense and the history and

 characteristics of the Defendant appropriately and thoroughly in determining an appropriate

 sentence for the Defendant.

        The Court being intimately familiar with case, the machinations involved in the case can

 certainly recall with great clarity the difficulties presented herein and can at sentencing consider

 all relevant arguments of both parties as to what an appropriate sentence be given, the facts of the

 case in whole, not just the verdict.

        Counsel believes as a result of frankly difficult face to face meeting which took place on

 June 16th that the Defendant will cooperate as he was previously required to do into the future to

 make certain that the sentencing can be conducted properly and with a proper record to protect

 the rights of the Defendant in the Appellate Courts.

        WHEREFORE, Counsel prays that the motion of the United States be considered but

 overruled and allow the Defendant to continue his bond for the purposes enumerated above.



                                                               Respectfully submitted,

                                                               /s/ Andrew M. Stephens
                                                               HON. ANDREW M. STEPHENS
                                                               Attorney for Defendant
                                                               117 West 2nd Street
                                                               Lexington, KY 40507
                                                               Phone: 859-233-2232
                                                               Fax: 859-254-3992




                                                   2
Case: 6:17-cr-00036-CHB-HAI Doc #: 203 Filed: 06/17/20 Page: 3 of 3 - Page ID#: 3828




                                  CERTIFICATE OF SERVICE

          I hereby certify that on June 17, 2020, I electronically filed the foregoing with the Clerk
 of Court by using the CM/ECF system, which will send a notice of electronic filing to the
 parties.

                                                               /s/ Andrew M. Stephens
                                                               ANDREW M. STEPHENS




                                                   3
